Citation Nr: 1824698	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a migraine headache disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004, and he is a Combat Action Ribbon recipient.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran's VA treatment records show a diagnosis of cluster headache; therefore, the requirement for a present disability has been met.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As to in-service incurrence of disease or injury, the Veteran has stated that his duties as a convoy driver in service exposed him to an improvised explosive device and resultant trauma.  The Veteran also reported, on a separate occasion, being struck and losing consciousness in service.  See Private examination with W.E, Psy.D. dated September 2013.  

Service treatment records show the Veteran complained of migraine headaches in August 2001 and October 2001.  The October 2001 treatment note shows the Veteran reported a history of 11/2 years of headaches controlled with Midrin.  

VA examinations in April 2014 and August 2014 contain opinions that the Veteran's headache disability is less likely than not related to his service.  However, these opinions are contradicted by the evidence of record.  The April 2014 VA examination found that the Veteran did not manifest a headache disability.  The Board notes the Veteran has submitted evidence of a migraine headache disability during the appellate period.  See Private examination with W.E, Psy.D. dated September 2013; see also Private examination with P.Y., D.D. dated September 2013.  

The August 2014 VA opinion includes cursory rationale that the separation examination was silent for headaches or head trauma; however, the Veteran manifested migraine headaches in service and reports a history of headaches since service.  The Board finds the examiner's rationale is insufficient to address whether the Veteran's migraine disability was incurred in service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the April and August 2014 VA medical opinions are inadequate to decide the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA is obligated to provide an adequate examination once it chooses to provide one.).  While there is an opinion from Dr. P.Y. that attributes the Veteran's headaches to cervical spine pain, the Veteran is not service-connected for a cervical spine disability.  See Rating decision dated April 2014; see also Rating decision dated January 2015.  Therefore, the evidence reflects a current disability, in-service injury or disease, an indication that the current disability may be related to the in-service event, and insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board finds an additional opinion is warranted to determine if the Veteran's service-connected lumbar spine disability caused or aggravated his claimed headache disability.  See Rating decision dated April 2014.

The AOJ also should obtain and associate with the claims file any ongoing treatment records from the VA facilities and associated clinics.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  Obtain an opinion from a different examiner.  The examiner is directed to review the record, including the Veteran's report about being struck in the head, fracturing teeth, and losing consciousness in service.  See Private examination with W.E, Psy.D. dated September 2013.  
Service treatment records show the Veteran complained migraine headaches in August 2001 and October 2001.  

The October 2001 treatment note shows the Veteran reported a history of 11/2 years of headaches controlled with Midrin.  The Veteran reported a history of headaches since service and VA medical records show a diagnosis of cluster headaches.

The clinician should provide the following opinion:  

* Whether it is as likely as not (a 50% or higher degree of probability) that the Veteran's cluster headache disability was incurred in, caused by, or otherwise related to service; or was caused or aggravated beyond its natural progression by his service-connected degenerative joint disease of the thoracolumbar spine.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




